DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang [US 2006/0109138] in view of Knibbe [US 5,565,855] and further in view of Rye et al. [US 2007/0279247].
Per claim 1. Chiang discloses a multi-state device (target appliance 2) comprising: 
a communication port (231, 232) configured to receive one or more of a stimulus (e.g. acknowledge request signal S1) or a change state command from a remote control (1) 
a transmitter (231) of an identifying code (e.g. device identification S2) using a line-of- sight carrier, 
a controller (22) configured to respond with a device identification upon received signal from the remote control (1), Chiang does not explicitly mention of controller compares a code received from remote control to an identifying code of the target device.  However, the controller responds to the acknowledge request signal S1 with the ID of the device, the signal S1 would have contained some type of code that the target appliance be able to identify the request signal from remote control and replied with ID code of its own.  Thus, it would have been obvious 
The combination of Chiang and Knibbe fail to mention that the multi-state device converted the code received from remote control into the identifying code of the multi-state device.  Rye teaches a remote control 30a and teaches “The computer 42 then sends either the IR codes themselves to the remote, or preferably a key sequence that will cause the desired actions to occur. Delay times are also sent in some embodiments so that multiple IR signals are not sent by the remote 30a, 30b, or 30c too quickly. In other embodiments, the computer 42 sends the IR codes or keys in the key sequence to the remote 30a, 30b, or 30c with a delay between each IR code or key sent. The remote 30a, 30b, or 30c then emits the proper IR signals based on the information sent to it by the computer 42. Direct IR functionality may be completely disabled as described above so that button presses on the remote 30a, 30b, or 30c always cause an RF signal to be sent to the computer 42 rather than causing an IR signal to be sent without sending an RF signal to the computer” [para. 24] and further teaches “The remotes 30a, 30b, and 30c may also be used as converters of RF signals to IR signals. As an example, the remotes 30a, 30b, or 30c could be used in a manner similar to an RF receiver and IR transmitter type of Powermid device, with the RF signals being generated by the computer 42 or by the IR receiver and RF transmitter type of Powermid device.” [para. 28] and “In some embodiments, the computer 42 learns the viewing habits of a user by receiving a channel number that is sent to the computer 42 via RF when a button is pressed on the remote 30a, 30b, or 30c to change the channel.” [para. 33].  With those teachings, the computer 42 is capable of transmits IR signal (e.g. line-of-sight carrier signal) to remote control and the remote control 30 is programmed to transmit RF signal back to computer 42, and since the remote control 30 is programmed to convert RF signal into IR signal, the remote control 30 may be able to program to convert IR signal into RF signal, so that the converted RF signal is transmitted back to computer as mentioned in paragraph 24 above.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the signal conversion as taught by Rye to the combination above, for the benefit of convenience, so that user is able to use the remote control with different communication technology, such as RF and IR technologies.  
Per claim 2. Chiang and the combination made obvious above, Chiang further teaches “For the target electrical appliances, most use infrared or radio frequency (RF) signal for remote control. The conventional technique is to include a remote receiving circuit in the control circuit of the target electrical appliance for receiving a remote signal from a remote controller. The remote signal can control various functions, such as the power on, power off, and tuning, of the target electrical appliance. For example, a remote controller of an air-conditioner can be used to turn on, turn off, adjust the temperature setting, and set the timer of the air-conditioner” [para. 2].  That constitutes of the communication port (231, 232) would use to receive a change state command from the remote control (1) to activate the controller (22) to make the multi-state device (2) switch from the one state (e.g. ON) to the another state (e.g. OFF).
Per claim 3. Chiang further shows communication port (181, 182) [Fig. 2] configured to transmit and receive radio frequency (RF) signal, with that the communication port (231, 232) [Fig. 3] is also an RF communication port in order to communication with port of Fig. 2.
Per claim 11. Chiang and combination made obvious above, Knibbe further teaches the line-of-sight is an infrared beam (IR) transmitter (50b) and IR receiver (50a, and 59a) see Fig. 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the infrared beam as taught by Knibbe to the combination above, for the advantage of less interference, because the infrared beam operated in short distance.  
Per claim 12.  Chiang discloses a remote control (1) configured to connect to a multi- state device (target appliance 2) comprising: 
a transmitter (181) configured to transmit one or more of a stimulus (e.g. acknowledge request signal S1) or a change state command from a remote control (1) 
a receiver (182) configured to receive from the multi-state device an identifying code (e.g. appliance device identification S2) [Figs. 1 and 4].  Chiang does not explicitly mention the receiver using a line-of-sight carrier.  Knibbe teaches a remote controller 59 which comprises an IR-receiver 59a (e.g. line-of-sight carrier) [col. 6, lines 10-11] and the IR-receiver is configured to receive IR signal transmitted from the appliance [col. 7, lines 36-39].  Thus, the remote control 
The combination of Chiang and Knibbe fail to mention that the multi-state device converted the code received from remote control into the identifying code of the multi-state device.  Rye teaches a remote control 30a and teaches “The computer 42 then sends either the IR codes themselves to the remote, or preferably a key sequence that will cause the desired actions to occur. Delay times are also sent in some embodiments so that multiple IR signals are not sent by the remote 30a, 30b, or 30c too quickly. In other embodiments, the computer 42 sends the IR codes or keys in the key sequence to the remote 30a, 30b, or 30c with a delay between each IR code or key sent. The remote 30a, 30b, or 30c then emits the proper IR signals based on the information sent to it by the computer 42. Direct IR functionality may be completely disabled as described above so that button presses on the remote 30a, 30b, or 30c always cause an RF signal to be sent to the computer 42 rather than causing an IR signal to be sent without sending an RF signal to the computer” [para. 24] and further teaches “The remotes 30a, 30b, and 30c may also be used as converters of RF signals to IR signals. As an example, the remotes 30a, 30b, or 30c could be used in a manner similar to an RF receiver and IR transmitter type of Powermid device, with the RF signals being generated by the computer 42 or by the IR receiver and RF transmitter type of Powermid device.” [para. 28] and “In some embodiments, the computer 42 learns the viewing habits of a user by receiving a channel number that is sent to the computer 42 via RF when a button is pressed on the remote 30a, 30b, or 30c to change the channel.” [para. 33].  With those teachings, the computer 42 is capable of transmits IR signal (e.g. line-of-sight carrier signal) to remote control and the remote control 30 is programmed to transmit RF signal back to computer 42, and since the remote control 30 is programmed to convert RF signal into IR signal, the remote control 30 may be able to program to convert IR signal into RF signal, so that the converted RF signal is transmitted back to computer as mentioned in paragraph 24 above.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the signal conversion as taught by Rye to the combination above, for the benefit of convenience, so that user is able to use the remote control with different communication technology, such as RF and IR technologies.  
Per claim 13. Chiang and the combination made obvious above, Chiang further teaches “For the target electrical appliances, most use infrared or radio frequency (RF) signal for remote control. The conventional technique is to include a remote receiving circuit in the control circuit of the target electrical appliance for receiving a remote signal from a remote controller. The remote signal can control various functions, such as the power on, power off, and tuning, of the target electrical appliance. For example, a remote controller of an air-conditioner can be used to turn on, turn off, adjust the temperature setting, and set the timer of the air-conditioner” [para. 2].  That constitutes of the communication port (231, 232) would use to receive a change state command from the remote control (1) to activate the controller (22) to make the multi-state device (2) switch from the one state (e.g. ON) to the another state (e.g. OFF).
Per claim 14. A method of controlling a multi-state device limitations are similarly to the limitations of the apparatus in claim 1 above, therefore the claim would be rejected in the same manner.  

3.	Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. in view of Knibbe et al. and Rye et al. as applied to claim 1 above, and further in view of Laufer [US 2015/0293511].
Per claim 6. Chiang and the combination made obvious above, except for not explicitly mention the multi-state device is a presence sensor configured to send a signal to another equipment when the multi-state device detects a presence in a room and to send no signal otherwise, the one state being one of no signal to be sent or the signal to be sent and the another state being then the signal to be sent or no signal to be sent.  Laufer teaches an appliances control devices and methods which suggests that “A proximity sensor may be used to identify the location of one or more persons in proximity to the air conditioner 110 and/or the distance thereof. This allows controlling the angle of the fans of the air conditioner 110, in real time, based on the location of the person. The data of the proximity sensor 170K, may be used to decide turn on an appliance 110 and/or to control the appliance 110 in a way that creates comfortable conditions in the proximity of the person(s).” [para. 49].  The proximity sensor configured to detect the presence of person proximity to the air conditioner and send a signal to adjust the output of air condition.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the presence detector as taught by Laufer to the combination above, for the advantage of convenience and save energy, because with the presence of person detected the equipment (e.g. air conditioner) command to perform and not receives command when person is not presence.    
Per claim 9. Chiang and the combination made obvious above, except for not explicitly mention the remote control is a smart phone.  Laufer teaches the remote control can be a smart .  

4.	Claims 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. in view of Knibbe et al. and Rye et al. as applied to claim 1 above, and further in view of Rabb et al. [US 2017/0132909; Rabb].
Per claim 4. Chiang and the combination made obvious above, except for not explicitly mention that the multi-state device is a detector of a species comprising an alarm to be set on when the multi-state device detects the species and off otherwise, the one state being one of the alarm being off or the alarm being on and the another state being then the alarm being on or the alarm being off.  Rabb teaches smoke sensor 60 and the controller 73 controls an alarm system to provide a visual and/or audible alarm to the user of the smart-home environment [para. 104] and the smoke sensor would be a species detector. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the species detector as taught by Rabb to the combination above, for the benefit of safety while user presence at home, the smoke alarm would help to evacuate earlier.
Per claim 5. Chiang and the combination made obvious above, except for not explicitly mention the multi-state device is a presence sensor comprising an alarm to be set on when the multi-state device detects a presence in a room and off otherwise, the one state being one of the alarm being off or the alarm being on and the another state being then the alarm being on or the alarm being off.  Rabb teaches a security system includes an armed mode, whereas when at 
Per claim 7. Chiang and the combination made obvious above, except for not explicitly mention of the multi-state device is an opening comprising a lock to be in a locked position when the multi-state device is in the locked position and in an unlocked position otherwise, the one state being one of the unlocked position or the locked position and the another state being then the locked position or the unlocked position of the lock. 
Rabb teaches the smart home environment may also control automated locks according to the mode of the security system, locking any unlocking the locks to permit and deny access to various areas of the environment.  [para. 30], that the access can be an opening feature which locked to deny access.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the opening with a lock as taught by Rabb to the combination above, for the advantage of safety, because the lock can be used to prevent unauthorized access. 
Per claim 8. Chiang and the combination made obvious above, except for not explicitly mention the multi-state device is a light on when the multi-state device is in a on position and a light off when the multi-state device is in an off position, the one state being one of the off position or the on position and the another state being then the on position or the off position.  Rabb teaches a smart home environment includes light sensors which changes light levels, turning on and off of smart light switches [para. 39].  That the smart light can be a multi-state . 

5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. in view of Knibbe et al. and Rye et al. as applied to claim 1 above, and further in view of Tsubota et al. [US 2008/0024603; Tsubota].
Claim 10.   Chiang and the combination made obvious of a remote control is able to receive signal or code via line-of-sight (e.g. infrared signal) as described above, except for not explicitly mention that the remote control is a camera configured to receive the identifying code using a line-of-sight carrier, wherein the camera comprises a transmitter of an identifying code, the identifying code sent through the transmitter of the camera.  Tsubota teaches a surveillance camera (e.g. remote control camera 100) configured to receive infrared signal (e.g. line-of-sight carrier) transmitted from remote device 130 via light receiving unit 220 converts the infrared signal into an electric signal [para. 80 and 101] and camera further configured to transmit data to external devices via a transmission control unit 390 (e.g. camera’s transmitter) [para. 87].  With that, the known technology of line-of-sight carrier (e.g. infrared) and a data transmitter can be implemented with remote camera.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the remote control camera having a line-of-sight carrier receiver and a transmitter for transmitting data as taught by Tsubota to the combination above, for the advantage of convenience and safety, . 
	Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/
Examiner, Art Unit 2685          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685